DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10-12, 14-16, 18, 19 and 21 is/are rejected under 35 U.S.C. 102 (a) (1 or 2) as being anticipated by USPUB 2007/037462A1 issued to Allen et al.
Regarding Claim 1, 7, 8, 11, 12, 14, 15, 16, 18, 19 and 21 -Applicant is directed to the teachings of Allen et al who disclose a directionally stabilized composite of stitch-bonded construction [0112]-[0115] having a machine direction and a cross-machine 
Regarding Claim 2, where Applicant seeks that the stabilized composite as recited in claim 1, wherein the first stitching substrate material is a polymer sheeting; Allen teaches a stabilized composite, wherein the first stitching substrate material is a polymer sheeting see [0113], [0105] and [0019].  
	Regarding Claim 3, where Applicant seeks that the stabilized composite as recited in claim 2, wherein the plurality of elongated lay-in yarn elements comprise yarns having a linear density greater than 500 denier; Applicant is directed to Allen who discloses a stabilized composite, wherein the plurality of elongated lay-in yarn elements comprise yarns having a linear density greater than 500 denier (66, par. [0110]).
	Regarding Claims 4, 6 and 10, where Applicant seeks that the stabilized composite as recited in claim 3, wherein the coating is an adhesive; Applicant is directed to Allen’s teachings of a stabilized composite, wherein the first stitching substrate material is a polymer sheeting  [0113], [0105], [0019], wherein the plurality of elongated lay-in yarn elements (66- [0113]) comprise yarns having a linear density greater than 500 denier (66- [011 0]) and wherein the coating is a non-adhesive polymer ([0120], [0121]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 13, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 20070037462A1 issued to Allen et al. in view of USPN 7,294,384 issued to Eleazer et al.
Allen et al. teach what is set forth above, but do not explicitly express the composite is slit into longitudinal strips defining adhesive tape.
Allen and Eleazer et al, both teaches composites incorporating sheets, nonwoven, many other fabrics and substrates having the same dimensional, structural and compositional make up, and thus are from the same art of endeavor of making composite textiles.
	A person having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have used the composite of Allen et al to create an adhesive tape.  One would have been motivated to do so in order to create a tape with improved strength and durability. 	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



ASP